department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp jdewald fsa-n-151492-01 uilc internal_revenue_service national_office field_service_advice memorandum for lmsb area_counsel financial services and healthcare attn roland barral cc lm f from john mcgreevy assistant to the branch chief administrative provisions and judicial practice cc pa apjp subject issuing refund checks to missing persons this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 if a taxpayer is missing but not legally declared deceased and no estate has been created to whom should the taxpayer’s refund check be issued based on each type of possible filing_status in the year to which the refund relates if a taxpayer is missing but not legally declared deceased and filed a joint_return with a spouse from whom the taxpayer is divorced and the taxpayer is remarried to whom should the refund check be issued conclusion sec_1 the refund check should be issued in the name of the missing taxpayer and the taxpayer’s spouse if the parties filed a joint_return in the year to which the refund relates however if the missing taxpayer’s filing_status for the year to which the refund relates was anything other than married filing joint_return the refund check should be issued in the name of the missing taxpayer if a taxpayer who is missing but not legally declared deceased filed a joint_return with a spouse from whom the taxpayer is divorced and the missing taxpayer now has a new spouse the refund check should be issued in the names of the missing fsa-n-151492-01 taxpayer and the spouse whose name appears on the joint_return ie the former spouse facts the service has completed the examination of tax returns that include distant tax years you request advice regarding how refund checks should be issued for those years when a taxpayer is missing but not legally declared deceased issue law and analysis sec_6402 of the code provides in part that in the case of any overpayment the secretary may credit the amount of such overpayment against any_tax liability of the person who made the overpayment and shall refund the balance to such person this section authorizes the service to credit or refund any overpayment_of_tax only to the person who made the overpayment sec_301_6402-2 of the regulations on procedure and administration provides in part that checks in payment of claims allowed will be drawn in the names of the persons entitled to the money the regulations implement the clear statutory rule that a tax_refund should be issued to the person or persons who overpaid the tax individual taxpayers can file a tax_return under a status of single married filing separate_return head_of_household qualifying widow er with dependent_child and married filing joint_return for each of these different statuses except for the married filing joint_return status a refund check of an overpayment should be issued in the name of the only person filing the return therefore missing taxpayers who filed under any status other than the married filing joint_return status for the tax_year to which the refund relates should be issued the refund check in their name alone this result flows from sec_6402 and the treasury regulations thereunder which allow the refund to be issued only to the person who made the overpayment if the missing taxpayer filed as anything other than married_filing_jointly the missing taxpayer is the only one to whom the overpayment can be attributed if the missing taxpayer filed a joint_return with a spouse under sec_6013 they are considered separate taxpayers for purposes of determining the person who made the overpayment 757_f2d_1157 11th cir 153_fsupp_365 ct_cl st john v bookwalter ustc w d mo disputes over entitlement to a joint refund often require an allocation of the spousal shares fsa-n-151492-01 in revrul_74_611 1974_1_cb_399 the service stated that a joint income_tax return does not create new property interests for the husband or the wife in each other’s income_tax overpayment instead each spouse has a separate interest in the overpayment shown on a joint_return under the facts of the ruling because the entire overpayment was attributable to the wife no portion of the overpayment shown on the joint_return could be credited against the husband’s separate tax_liability the wife was the person who made the overpayment within the meaning of sec_6402 the amount of a joint_return overpayment that is attributable to each spouse is determined by apportioning the overpayment between the spouses to the extent each spouse contributed to the overpaid tax gens v united_states ct_cl 397_fsupp_342 e d pa the service has set out in a series of revenue rulings the separate tax formula for making this apportionment see revrul_80_7 1980_1_cb_296 revrul_85_70 1985_1_cb_361 and revrul_87_52 1987_1_cb_347 under the separate tax formula a spouse’s separate interest in an overpayment is determined by subtracting that spouse’s contribution toward the payment of the joint tax_liability in the case of taxpayers filing a joint_return the service does not typically determine the separate interests of the spouses in an overpayment before crediting or refunding the overpayment see irm as a practical matter the service cannot determine the separate interests of the spouses based solely on the information provided on the return thus when the service refunds an overpayment shown on a joint_return it typically issues the refund in the names of both spouses leaving them to divide the proceeds however in the present situation one spouse is missing and cannot choose how to divide the refund in this situation the spouse of the missing taxpayer may be able to endorse the refund check on behalf of the missing taxpayer payee which could be an acceptable endorsement depending on state law conveying such authority from the other payee an example would be john jones by mary jones checks endorsed for collection or for deposit only to the credit of the within named payee or payees are acceptable without any signature see cfr dollar_figure once the missing taxpayer is legally declared deceased the executor of the decedent could sign john jones by mary jones executor of the estate of john jones see cfr dollar_figure alternatively the surviving_spouse may send the check back requesting that a separate check be issued in the name of the surviving_spouse or the decedent’s estate form_1310 allows a surviving_spouse to receive a reissued check solely in the surviving spouse’s name issuing the check in the surviving spouse’s name does not mean that the service is determining the ownership interests of the deceased spouse and the surviving_spouse in the refund the surviving_spouse acts as a fiduciary to the person or persons entitled to the refund for example the fsa-n-151492-01 deceased spouse’s will or if the spouse died intestate the probate code of the state may identify who is entitled to that portion of the refund issue as already discussed the service typically issues the refund check to the spouses whose names appear on the tax_return for the tax period to which the refund relates by issuing the refund check in the name of the missing taxpayer and the spouse for the year to which the return relates the determination of the amount of the refund to which each spouse is entitled is left to the parties whose names appear on the tax_return this procedure satisfies the sec_6402 requirement that the service issue the refund to the person or persons who made the overpayment and is administratively practical considering the volume of joint returns received by the service and the complexity in determining a spouse’s separate interest in the overpayment if the missing taxpayer is later determined to be deceased the former spouse who is no longer considered to be a surviving_spouse for purposes of form_1310 and the executor of the decedent’s estate are to determine the amount to which each is entitled the current spouse does not determine the amount to which each is entitled in the capacity of decedent’s surviving_spouse because the current spouse is not considered a surviving_spouse for purposes of form_1310 because he or she was not married to the decedent in the year to which the refund relates by requiring the joint payees to endorse the refund check both parties are put on notice that a refund check was issued this notice informs each payee that he or she may be entitled to part or all of the refund amount as discussed above there is no legal impediment to issuing or reissuing separate checks in the name of each payee for the amount to which each is entitled although it is the policy of the service to issue the check jointly the service stated in revrul_67_431 1967_2_cb_411 amplified by revrul_80_7 revrul_85_70 and revrul_87_52 that it has the authority to make credits or refunds to only one spouse if warranted by the circumstances and if the service has no knowledge of circumstances indicating that the applicable taxes were paid_by anyone other than the spouse to which the refund_or_credit will be issued disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions please call our office at
